UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     ANTHONY W. PERRY,                               DOCKET NUMBERS
                  Appellant,                         DC-0752-12-0486-B-1
                                                     DC-0752-12-0487-B-1
                  v.

     DEPARTMENT OF COMMERCE,
                 Agency.                             DATE: August 6, 2014



                THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Anthony W. Perry, Upper Marlboro, Maryland, pro se.

           Tyree P. Ayers, Esquire, Washington, D.C., for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed for lack of jurisdiction his suspension and involuntary retirement
     appeals because of a settlement agreement entered into before the U.S. Equal
     Employment Opportunity Commission (EEOC).             Generally, we grant petitions


     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board's case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     such as this one only when: the initial decision contains erroneous findings of
     material fact; the initial decision is based on an erroneous interpretation of statute
     or regulation or the erroneous application of the law to the facts of the case; the
     judge’s rulings during either the course of the appeal or the initial decision were
     not consistent with required procedures or involved an abuse of discretion, and
     the resulting error affected the outcome of the case; or new and material evidence
     or legal argument is available that, despite the petitioner’s due diligence, was not
     available when the record closed. See Title 5 of the Code of Federal Regulations,
     section 1201.115 (5 C.F.R. § 1201.115). After fully considering the filings in this
     appeal, and based on the following points and authorities, we conclude that the
     petitioner has not established any basis under section 1201.115 for granting the
     petition for review. Therefore, we DENY the petition for review and AFFIRM
     the initial decision, which is now the Board’s final decision.               5 C.F.R.
     § 1201.113(b).
¶2         In August 2011, the appellant and the agency entered into a settlement
     agreement before the EEOC wherein the appellant agreed, inter alia, to
     voluntarily resign or retire no later than September 4, 2012, to serve a 30-day
     suspension which the agency would issue in lieu of effectuating a removal action
     it proposed in June 2011, and to waive his Board appeal rights with respect to the
     aforementioned actions.      MSPB Docket No. DC-0752-12-0486-I-1 (0486-I),
     Initial Appeal File (IAF), Tab 14, Subtab 1 at 15-20. After he served the 30-day
     suspension and retired pursuant to the settlement agreement, the appellant filed an
     appeal with the Board regarding the 30-day suspension and his retirement, which
     he alleged was involuntary. 0486-I, IAF, Tab 1 at 6, ¶ 20; MSPB Docket No.
     DC-0752-12-0487-I-1 (0487-I), IAF, Tab 1 at 5, ¶ 20.
¶3         The administrative judge docketed the suspension and involuntary
     retirement claims as two separate appeals and later dismissed both appeals
                                                                                            3

     without a hearing, 2 finding that the Board lacked jurisdiction because the
     appellant validly waived his Board appeal rights in the August 2011 settlement
     agreement.    0486-I, Initial Decision (July 30, 2012); 0487-I, Initial Decision
     (July 30, 2012).
¶4         The appellant then filed petitions for review of the aforementioned initial
     decisions. 0486-I, PFR File, Tab 1; 0487-I, PFR File, Tab 1. The Board joined
     the two appeals and granted the appellant’s petitions for review. 0486-I, Remand
     Order (June 12, 2013).      The Board found that the appellant’s claim, that the
     agency coerced him into signing the settlement agreement by misinforming him
     that he would not have Board appeal rights if it effectuated his removal,
     constituted a nonfrivolous allegation of involuntariness entitling him to a
     jurisdictional hearing.   Remand Order at 6-7.        Thus, the Board remanded the
     appeals for a jurisdictional hearing, so that the appellant would have an
     opportunity to explain, and present evidence in support of, that nonfrivolous
     allegation.   Remand Order at 9.      The appellant raised several other claims of
     coercion—i.e., that the agency coerced him into signing the settlement agreement
     by threatening to remove him, by proposing adverse action that was
     discriminatory and that it knew it could not sustain, and by failing to inform him
     of his Board appeal rights—all of which the Board considered and rejected.
     Remand Order.
¶5         On remand, the administrative judge conducted a hearing, at which the
     appellant declined to testify.     MSPB Docket Nos. DC-0752-12-0486-B-1 and
     DC-0752-12-0487-B-1 (0486-B), Remand File (RF), Tab 26, Hearing Compact
     Disc (HCD), Track 4; see 0486-B, RF, Tab 28, Remand Initial Decision (RID).
     The administrative judge thereafter issued an initial decision, again dismissing


     2
       The administrative judge concluded that the appellant waived his right to a hearing, in
     part because of conflicting statements the appellant made, but we ultimately concluded
     that the appellant did not waive his right to a hearing. See 0486-I, Remand Order
     (June 12, 2013).
                                                                                             4

     the appeals for lack of jurisdiction based on the August 2011 settlement
     agreement. The appellant then filed the instant petition for review, again arguing
     that he did not voluntarily enter into the settlement agreement. 0486-B, Remand
     Petition for Review (RPFR) File, Tab 12.
¶6         As an initial matter, the appellant seeks to invalidate the settlement
     agreement by arguing that: (1) the settlement agreement is invalid because it
     contains   a   nondisclosure    provision,   purportedly    restricts   his   ability   to
     communicate with Congress and the Office of Special counsel, and required him
     to waive his “non-waivable” rights under Title VII; (2) he did not receive any
     consideration under the settlement agreement for waiving his rights under Title
     VII; (3) he signed the settlement agreement under duress because the agency
     presented him with the agreement immediately after proposing his removal;
     (4) the agency coerced him into signing the settlement agreement by proposing an
     action which it knew it could not sustain; and (5) the deciding official
     intentionally withheld her decision on the proposed removal, which mitigated the
     proposed removal to a 30-day suspension, in order to coerce the appellant into
     signing the settlement agreement.      Id.   We will not consider these arguments
     because they all exceed the scope of the Board’s remand order, some have already
     been raised before the Board and rejected, and some are being raised for the first
     time. 3 See Zelenka v. Office of Personnel Management, 110 M.S.P.R. 205, ¶ 15
     n.3 (2008) (refusing to address an appellant’s arguments which exceeded the

     3
       On July 23, 2014, the appellant filed a request to submit evidence which he contends
     is new and material. 0486-B, RPFR File, Tab 17 at 3. Specifically, he seeks to submit
     a letter by the U.S. House of Representative’s Committee on Science, Space, and
     Technology, as well as a report of investigation regarding the agency’s Inspector
     General's alleged failure to remove two employees who coerced other employees into
     signing a nondisclosure agreement. Id. He also states that the Inspector General is, as
     a result, under investigation for retaliation and questionable hiring practices. Id. The
     appellant’s request is DENIED. As previously stated, the appellant’s claims regarding
     the validity of the settlement agreement are outside the scope of our remand order.
     Further, as explained in more detail below, the merits of his appeal are not before us
     because we do not have jurisdiction in this matter.
                                                                                           5

     scope of the issues to be addressed on remand), rev’d on other grounds, No.
     2009-3065 (Fed. Cir. 2010); see also Sanchez v. Department of Justice,
     14 M.S.P.R. 79, 82 (1982) (the presiding official properly limited the scope of the
     hearing to those issues discussed in remand order, where the appellant was
     granted a fair opportunity on his initial appeal to present the issues he attempted
     to litigate at the remand hearing); Banks v. Department of the Air Force,
     4 M.S.P.R. 268, 271 (1980) (the Board will not consider an argument raised for
     the first time in a petition for review absent a showing that it is based on new and
     material evidence not previously available despite the party’s due diligence).
¶7         On remand, the appellant again alleged that the agency misled him by
     stating that he would have no right of appeal if the agency removed him. 0486-B,
     RF, Tab 20 at 18. However, he presented no evidence regarding this issue, which
     was the sole issue to be addressed on remand, and does not raise any such
     argument on review. The evidence in the record contradicts the appellant’s claim
     that the agency misled him with respect to his potential appeal rights. The agency
     attorney who assisted in negotiating and drafting the settlement agreement, 4 a
     management official who represented the agency during negotiations, and the
     appellant’s union representative who assisted the appellant during negotiations,
     all testified that: (1) they did not advise the appellant that he would not have
     appeal rights if he failed to sign the settlement agreement and the agency
     removed him; and (2) they were not aware of anyone at the agency who so
     informed the appellant.     HCD, Track 3.      The appellant’s union representative
     testified that he informed the appellant that he (the appellant) could choose not to

     4
       The administrative judge noted in the initial decision that, according to the agency’s
     attorney, the parties continued discussing settlement even after they reached an impasse
     before an EEOC settlement judge in or around April 2011. RID at 8; see 0486-I, IAF,
     Tab 5. The appellant argues that no additional communication occurred until after the
     agency provided him with the proposed settlement agreement. 0486-B, RPFR File, Tab
     12 at 5, 13. Assuming arguendo that the administrative judge misstated these facts,
     such an error would be irrelevant to the question of whether the agency provided the
     appellant with misinformation regarding his potential appeal rights.
                                                                                           6

     sign the terms of the settlement agreement, “take[ ] the punishment” the agency
     selected, and then file a union grievance or an appeal with the Board.               Id.
     Further, the union representative testified that he believed the appellant “knew
     exactly what he was signing.” Id. We also note that, according to the union
     representative, he and the appellant jointly devised retirement as a possible
     settlement term, and this term was later proposed to the agency. 5 Id. The union
     representative’s testimony is consistent with contemporaneous notes of the
     deciding official regarding a conversation she had with the appellant after the
     agency proposed his removal, wherein he stated that he was “willing to make any
     concession to remain employed until September 2012,” when he would be
     “eligible to retire at 30 years.” 0486-B, RF, Tab 21 at 12.
¶8         The administrative judge found the aforementioned witnesses’ testimony
     credible, noting that: (1) all of the witnesses corroborated each other’s testimony
     on every major point and their testimony was consistent in all material respects
     with the documentary evidence of record; (2) the witnesses’ testimony at the
     hearing was straightforward, genuine and believable, and their demeanor gave no
     indication of dissembling; and (3) the appellant offered no plausible reason why
     these witnesses would fabricate their testimony.         RID at 13.     We must give
     deference to an administrative judge’s credibility determinations when they are
     based, explicitly or implicitly, on the observation of the demeanor of witnesses
     testifying at a hearing, and may overturn such determinations only when there are
     “sufficiently sound” reasons for doing so.        Haebe v. Department of Justice,
     288 F.3d 1288, 1301 (Fed. Cir. 2002).         We discern no basis to disturb the
     administrative judge’s credibility determinations in this case.         Based on the

     5
       The appellant claims that he was unaware that the agency proposed settlement terms to
     his representative, that his representative did not provide him with any assistance, and
     that his representative did not propose any alternatives and informed him that he would
     be removed if he did not sign the settlement agreement. 0486-B, RPFR File, Tab 12 at
     6. None of these arguments are relevant to the limited jurisdictional issue in this
     appeal.
                                                                                           7

      foregoing, we find that the appellant has failed to establish that he detrimentally
      relied on misinformation regarding his potential appeal rights when entering into
      the settlement agreement and, therefore, that we lack jurisdiction over his appeal
      because the appellant validly waived his appeal rights therein.
¶9          The appellant alleges that the administrative judge committed several errors
      in adjudicating his appeal on remand, including: (1) failing to consider whether
      the agency proved its charges; (2) denying him discovery of documents from the
      deciding official regarding the proposed removal and her decision to sustain the
      charges, as well as other documents relating to “current & past misconduct” and
      “other causes for action against” him, and information regarding other
      employees’ time and attendance; (3) denying his request for two witnesses—his
      first- and second-line supervisors—to testify regarding his time and attendance;
      and (4) exhibiting bias in favor of the agency and abusing his discretion by not
      sanctioning the agency for its failure to comply with the acknowledgement order
      and considering the agency’s request to remove medical documentation from the
      record. 0486-B, RPFR File, Tab 12 at 5, 7-9.
¶10         The merits of the agency’s charges are not at issue in this appeal because
      the appellant has not established the Board’s jurisdiction over it. See Evans v.
      Department of Veterans Affairs, 119 M.S.P.R. 257, ¶ 5 (2013) (the Board must
      first resolve the threshold issue of jurisdiction before proceeding to the merits of
      an appeal). We therefore find that the administrative judge acted properly in not
      reaching, and in denying the appellant’s discovery requests which all relate to, the
      merits of the agency’s charges. 6 Regarding the appellant’s request to call his


      6
        We also agree with the administrative judge that the appellant failed to comply with
      the Board’s procedures regarding discovery, and that his discovery requests could
      therefore have been denied on that basis. See 0486-B, RF, Tab 25 at 3. In particular,
      the appellant submitted his discovery requests directly to the administrative judge,
      rather than to the agency. See 0486-B, RF, Tab 8 at 3-4, Tab 14 at 3; see also 5 C.F.R.
      § 1201.71 (discovery requests and responses thereto are not to be filed in the first
      instance with the Board).
                                                                                    8

first- and second-line supervisors as witnesses, we note that the administrative
judge did not deny this request, but rather, the appellant withdrew it. 0486-B,
RF, Tab 22 at 5, Tab 25 at 2; see HCD, Track 1 (the appellant did not object to
the prehearing conference summary, insofar as it stated that he withdrew his
request for his first- and second-line supervisors to testify).          In any event,
testimony regarding the appellant’s time and attendance is irrelevant as it relates
to the merits of the agency’s charges, so we discern no error or harm. 7 As to the
appellant’s assertion that the administrative judge was biased, he has not
overcome    the   presumption    of   honesty   and   integrity   that    accompanies
administrative adjudicators.     See Oliver v. Department of Transportation,
1 M.S.P.R. 382, 386 (1980). The administrative judge stated below that he did
not suggest to the agency’s representative that he would delete any information
from the appellant’s pleadings and, moreover, “grant[ed] the appellant’s motion
to not delete any documents he submitted.” 0486-I, IAF, Tab 26 at 3; see 0486-I,
IAF, Tab 21 (the appellant’s opposition to the agency’s alleged request to have
“all of the medical documents removed from [his] response file”). Further, even
if the agency failed to submit documentation relating to the merits of its charges,
the appellant has not suffered any harm because such information does not relate
to the threshold issue of jurisdiction in this matter, and the administrative judge’s
decision not to sanction the agency for failing to produce irrelevant evidence does
not establish bias.


7
  The appellant attaches evidence which he contends is new and was previously
unavailable because he received it via a Freedom of Information Act request. 0486-B,
RPFR File, Tab 12 at 6. Specifically, he submits time and attendance records for the
time period when he was charged with receiving pay for time not worked in the
proposal notice, and Standard Form 50s documenting his suspension, reassignment, and
retirement pursuant to the settlement agreement, as well as various performance awards
he has received. Id. at 6, 17-46. These documents are not material, as they have no
bearing on the Board’s jurisdiction over this appeal.            See Russo v. Veterans
Administration, 3 M.S.P.R. 345, 349 (1980) (alleged new evidence must be of sufficient
weight to warrant an outcome different from that in the initial decision).
                                                                                      9

¶11         The appellant raises claims of discrimination on various bases under Title
      VII. 0486-B, RPFR File, Tab 12 at 4-5, 10, 13. As explained in our remand
      order, wherein we specifically addressed the appellant’s claim that the proposed
      removal action was motivated by discriminatory animus, the Board may consider
      Title VII discrimination claims only after a finding of jurisdiction is made.
      0486-I, PFR File, Tab 9 at 9-10 n.10; see Cruz v. Department of the Navy,
      934 F.2d 1240, 1245 (Fed. Cir. 1991) (en banc). To the extent that the appellant
      is attempting to raise an affirmative defense, we clarify that the Board has no
      authority to consider affirmative defenses where it cannot hear an appeal on its
      merits because it lacks jurisdiction to do so.     See Martin v. Department of
      Defense, 70 M.S.P.R. 653, 657 (1996).     Moreover, contrary to the appellant’s
      contention that he is entitled to mixed appeal rights, his appeal is not a mixed
      case because we lack jurisdiction over it. 0486-B, RPFR File, Tab 12 at 4; see
      Conforto v. Merit Systems Protection Board, 713 F.3d 1111, 1118 (Fed. Cir.
      2013) (a case is mixed only if the Board has jurisdiction to decide the employee’s
      appeal from the adverse action at issue); see also Cunningham v. Department of
      the Army, 119 M.S.P.R. 147, ¶¶ 8, 13-14 (2013) (providing notice of non-mixed
      appeal rights because although the appellant alleged that her termination was
      based on disability discrimination, she did not have the right to appeal her
      termination to the Board because she failed to make a nonfrivolous allegation of
      jurisdiction).

                       NOTICE TO THE APPELLANT REGARDING
                          YOUR FURTHER REVIEW RIGHTS
             You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                United States Court of Appeals
                                    for the Federal Circuit
                                  717 Madison Place, N.W.
                                   Washington, DC 20439
                                                                                 10

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
         If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States     Code,    at   our   website,   http://www.mspb.gov/appeals/uscode/htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
         If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.